UNITED STATES SECURITIES AND EXCHANGE COMMISSION WASHINGTON, D.C. 20549 FORM 8-K CURRENT REPORT PURSUANT TO SECTION 13 OR 15(D) OF THE SECURITIES EXCHANGE ACT OF 1934 Date of Report (Date of Earliest Event Reported):July 1, 2014 LEO MOTORS, INC. (Exact name of registrant as specified in its charter) Nevada 333-151381 95-3909667 (State or OtherJurisdiction (Commission File Number) (IRS Employer Identification No.) of Incorporation) 291-1, Hasangok-dong Hanam City, Gyeonggi-do 465-250 Republic of Korea (Address of Principal Executive Offices) (Zip Code) Check the appropriate box below if the Form 8-K filing is intended to simultaneously satisfy the filing obligation of the registrant under any of the following provisions oWritten communications pursuant to Rule 425 under the Securities Act (17 CFR 230.425) oSoliciting material pursuant to Rule 14a-12 under the Exchange Act (17 CFR 240.14a-12) oPre-commencement communications pursuant to Rule 14d-2(b) under theExchange Act (17 CFR 240.14d-2(b)) oPre-commencement communications pursuant to Rule 13e-4(c) under theExchange Act (17 CFR 240.13e-4(c)) INTRODUCTORY NOTE On July 1, 2014, Leo Motors, Inc., a Nevada Corporation (the “Company”) acquired all of the outstanding common stock of LGM Co. Ltd., a corporation incorporated in the Republic of Korea (“LGM”), from LGM’s shareholders, which represents813,747 shares of LGM common stock, in exchange for47,352,450 shares of the Company's common stock (the “Transaction”) pursuant to the Share Swap Agreement entered into by and between LGM and the Company (the “Agreement”). Pursuant to the Agreement, LGM became a wholly-owned subsidiary of the Company. We hereby amend Item 9.01 of our current report on Form 8-K filed on July 8, 2014 to include financial statements of the business acquired and pro forma financial information in accordance with Items 9.01(a) and (b) within seventy one calendar days after the date on which the initial report on Form 8-K was required to be filed. Except as set forth in Item 9.01 below, no other changes are being made to our current report on Form 8-K filed onJuly 8, 2014. Item 9.01. Financial Statements and Exhibits. (a) Financial Statements of Businesses Acquired LGM Co. Ltd condensed consolidated financial statements as of December 31, 2013 and December 31, 2012 (audited) and for the six months ended June 30, 2014 and related notes thereto. (b) Pro Forma Financial Information as of and for the six months ended June 30, 2014 and for the years ended December 31, 2013 and December 31, 2012, reflecting the Transaction. (d) Exhibits Exhibit Number Description LGM Co. Ltd condensed consolidated financial statements as of December 31, 2013 and December 31, 2012 (audited) and for the six months ended June 30, 2014 and related notes thereto. Pro Forma Financial Information as of and for the six months ended June 30, 2014 and for the year ended December 31, 2013 reflecting the Transaction. SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934, the Registrant has duly caused this report to be signed on its behalf by the undersigned hereunto duly authorized. LEO MOTORS, INC. Dated: September 17, 2014 By: /s/Shi Chul Kang Shi Chul Kang Chief Executive Officer By: /s/ Jun Heng Park Jun Heng Park Chief Executive Officer
